﻿
189.	Mr. President, I wish to join the previous speakers in congratulating you on your unanimous election to the high office you now occupy. My delegation is confident that under your able leadership and guidance this thirty-third session of the General Assembly will be a successful and fruitful one. I should also like to take this opportunity to congratulate your predecessor, Mr. Mojsov of Yugoslavia, on the efficient manner in which he performed his duties during the last session of the General Assembly .
190.	Year after year we gather here in order to express our concerns over the issues facing our world today. These issues are so numerous that one could not possibly discuss all of them in this world forum at one time, let alone find
solutions to them. Therefore, I propose to highlight only those issues which my delegation considers are in urgent need of positive action by this world body. These issues are human rights; the situations in southern Africa and in the Middle East; decolonization; disarmament; and the new international economic order.
191.	The question of human rights, being an important issue, has occupied a central position for my Government and indeed for many other Governments represented here today. It is particularly pleasing to my delegation to note that in some countries adequate measures have been taken to restore basic human rights. However, in others there still exist inhuman practices and an appalling denial of the human rights of people living there. It is the hope of my Government that the international community will condemn those who insist on perpetrating these activities.
192.	We note that this year the international community will be celebrating the thirtieth anniversary of the Universal Declaration of Human Rights. This will provide us with a unique opportunity for assessing the records of the United Nations and the international community in the human rights field. My Government hopes that each Member of the United Nations will do the same.
193.	My delegation is pleased to note that there has been progress1 on the question of Namibia. We understand the people of Namibia will attain their independence in December this year. Papua New Guinea will not accept anything less than that. The United Nations should be proud of itself for not letting up on the racist regime of Vorster. We hope the free elections will ensure equal participation in the running of that new nation. We shall certainly be looking forward to seeing Namibia among us in a very short time.
194.	I turn now to the question of Zimbabwe. In view of the mounting unrest and violence in Zimbabwe, my Government is convinced that there can be no acceptable solution until majority rule is established in accordance with the principle of "one man, one vote". Unilateral action will not bring about a lasting solution; it will only make the situation worse. Initiatives taken by the front-line States together with the United Kingdom and the United States have be helpful.
195.	In relation to apartheid, institutional racial discrimination in South Africa still causes concern to my Government. We have stated in the past and will state once again here and now, in the strongest terms, that the policy of apartheid in southern Africa is abhorrent. There is no indication whatsoever that the racist Government of South Africa is moving away from its policy of separated races. Opponents of apartheid are victimized; African leaders and organizations are banned; basic human rights are denied to fee black African people. We know, too, that leaders such as Steven Siko have been gaoled and murdered by the racist regime. How long will these inhuman acts go on? The time bomb is ticking. Unless we defuse this bomb, it is going to explode.
196.	The situation in the Middle East causes grave concern, not only to those who live in the region but also to all peace-loving peoples of the world. My delegation
supports 'the efforts being made by Egypt and Israel towards a workable solution in that region. We understand the issue is a very complicated one, and a solution will not come overnight. However, we do believe that there should be some compromises and concessions. Papua New Guinea has always remained neutral on this question because deep in our hearts we sincerely want to see peace and security in that region. We hope that what has been achieved at Camp David will give impetus to the process of peace in the Middle East.
197.	Papua New Guinea is an ardent supporter of decolonization. My Government has, therefore, earlier welcomed with great pleasure our nearest neighbour, Solomon Islands, to this Organization of nations. I am particularly happy to see representatives of that country take their seats here. I am also happy to say that another island territory in the South Pacific, namely, Tuvalu, will become independent on 1 October this year. The Gilbert Islands expects to achieve its independence next year. In the years to come other small island countries in the Pacific will achieve self-determination.
198.	My Government welcomes the progress of decolonization that is taking place in the South Pacific and looks forward to the day when the remaining Territories under colonial administration become independent. Some colonial Powers represented here today have seen fit not to give people under their colonial rule the chance to express their views in line with the various United Nations resolutions on decolonization. As a country in that region, Papua New Guinea hopes that these metropolitan Powers will change their attitudes towards decolonization in the South Pacific and will ensure that the people in those Territories under their administration will be given the opportunity to exercise their rights to self-determination and independence. With that in mind, my delegation endorses the statement made at the previous meeting by Mr. Owen, the British Secretary of State for Foreign and Commonwealth Affairs, concerning Tuvalu, the Gilbert Islands and the Anglo-French condominium of the New Hebrides.
199.	It is my Government's sincere desire that these Pacific neighbours of Papua New Guinea should attain the status of full independence, as this will greatly increase the number of sovereign nations in the South Pacific region.
200.	On the question of disarmament, my Government is deeply concerned at the fact that the arms race consumes some of the most precious resources which we believe could be better used in the social and economic development of mankind.
201.	Man has always sought a peaceful existence within secure boundaries; in order to achieve this, he has always had arms. However, man has, through the arms build-up, particularly that of nuclear weapons, created a situation where he is no longer secure. Each State now seeks to have more advanced and sophisticated weapons in case of attack by others. As we all know, this process is threatening the existence of mankind.
202.	The time has come for this world body to act positively towards reversing this dangerous trend. We should call a halt to the arms race immediately. We agree
with those who say that political will is needed to achieve real disarmament. However, we also say that a certain amount of trust and perhaps faith in each other is needed in our endeavours towards the achievement of this complicated task.
203 Ending the arms race and achieving real disarmament are very important and urgent tasks facing us today. The desire of a small nation such as mine is for the peoples of this world to have peace and security. This could then leave us free to concentrate our efforts on bettering the lives of our people-that is, eradicating disease, improving standards of living and providing enough food for the starving masses.
204.	Those of us in the developing world are faced with problems of not having enough resources for the development of our peoples. Needless to say, there are people starving, people in need of medical care, people in need of education, people in need of good housing. We are not saying that resources saved in the disarmament process would solve all problems; what we are saying is that it would lighten our burdens if some of those resources could be used for those purposes. This would also contribute to the realization of some of the goals of the new international economic order.
205.	There are those who argue that an end to nuclear testing would not bring about disarmament. We disagree. We are opposed to nuclear testing because, first, we strongly believe that such opposition is a step towards disarmament and, secondly, no one has been able to tell us—at least up to the present time-what are the effects of radiation on mail and his environment. The latter point concerns us most because we are situated in that part of the world—the South Pacific—where nuclear testing is taking place. There is one fact that we know for sure, and that is that man and his environment will never be the same. We have been told that radiation effects are insignificant. This we find hard to believe. We in the South Pacific have repeatedly expressed our opposition to testing in our region. However, our protests fall on deaf ears and testing still continues. We therefore call on those who are responsible for this unforgivable state of affairs to cease their irresponsible activities.
206.	The international community today recognizes the need to move quickly towards a new international economic order, even though there exist differing views on some specific aspects of the major proposals being put forward. My delegation is deeply concerned at the slow pace of the long-awaited world economic recovery. Unstable commodity trade, persistent world inflation and a chaotic international monetary system are still the order of the day. If meaningful progress is to be achieved, developed industrial nations must address themselves to the question of improved access to their markets for the goods of developing countries.
207.	It is a recognized fact that developing countries are an important market for the exports of industrialized countries. If these markets are to remain open, greater efforts must be made to enable third-world countries to increase their export earnings.
208.	Primary commodities are the mainstay of our economies. We are therefore very concerned to see the
negotiations on a common fund move forward. We are also watching with interest the developments in the commodity agreements, and we are hopeful that these negotiations will contribute to freer trade, particularly in agricultural products.
209.	The development of an international marketing system, which provides reasonable returns to primary producers in developing countries—particularly to smallholders-is of the utmost importance to the economies of the developing countries.
210.	We should also address ourselves to the question of the reform of the world monetary system as soon as possible. We support the restructuring of the economic and social sectors of the United Nations system. We note that during the thirty-second regular session of the General Assembly it was decided in resolution 32/174 to convene a special session of the General Assembly in 1980, at a high level, in order to assess the progress made in various forums of the United Nations system in the establishment of the new international economic order. We hope that we can then take some positive action for the promotion of the advancement of developing countries and international economic co-operation. In the meantime, we should not spare any effort to keep the dialogue going. The Committee Established under General Assembly Resolution 32/174 should be used as the focal-point for keeping the North-South dialogue alive.
211.	As my Prime Minister stated in his statement at the thirty-second regular session of the General Assembly last year, the South Pacific region is often thought to consist of many small island-nations without a regional identity. This is no longer true. The region now has an identity with the coming into being of the South Pacific Forum seven years ago. This is an organization which strives to solve problems that confront our peoples in the South Pacific region and to consider various ways in which economic growth can be achieved in the region. The proper utilization of our natural resources, in particular fish, is one such way by which this goal can be reached. The South Pacific contains what may be the world's only under-utilized supply of tuna fish, and for several South Pacific nations this represents the only natural resource available. As such, it is vital to their future economic growth. It is for this reason that the South Pacific Forum is seeking to establish the South Pacific Region Fisheries Organization, which would ensure that maximum benefits from the vast stocks of tuna that live in our waters would go to the peoples of the South Pacific and not the major distant-water fishing nations.
212.	I should like to draw the attention of the United Nations to the question of East Timor. My Government recognizes East Timor as an integral part of Indonesia. I visited East Timor earlier this year and I was convinced that, during the long period when that Territory was under the previous administration, there was little or no development in the social, economic or political field. However, while acknowledging the fact that East Timor is now an integral part of Indonesia, Papua New Guinea would like to
reiterate its previous position, that is, that the people of East Timor were not allowed their right to self-determination. My Government would have also liked the international community to have had more say in the matter. We regret that this did not happen and that the international community was not properly consulted.
213.	The question of refugees has been preoccupying my country during much of the last year and is still doing so. 1 should like here and now to thank the United Nations for agreeing to give us financial support through the United Nations High Commissioner for Refugees, to help feed and provide medical care for Indonesian citizens crossing into Papua New Guinea territory. My Government is not in a position to look after everybody, as these people in the last couple of months have been coming in larger groups. This includes the last group, which numbered 700 persons. As a Member of the United Nations and acting within the spirit of the various United Nations conventions on refugees, we are committed to helping these people by utilizing our limited resources, which could more effectively be spent elsewhere.
214.	1 have briefly touched on a few of the issues which my delegation considers in need of urgent and positive action by this body. It is my delegation's hope that during this session some positive steps towards solutions will be found.
